Per Curiam.
The question presented in this case is whether the justice of one of the district courts of this city can entertain summary proceedings to remove a tenant under the provisions of the Revised Statutes where the premises, which are the subject of the controversy, are not situated within the district in which he was elected. It is supposed by the respondent that .the act of 1879 (chapter 101 of the Laws of that year) enlarges the jurisdiction of the justices named, and authorizes them to entertain such an application if the premises be situated in any part of the city of Hew York. We think this view is erroneous. The amendment, of section 28 of the Revised Statutes, accompanied by the act of 1879 (supra), *103was designed to and did enlarge the jurisdiction in such proceedings of the justices of the peace; and the amendment seems exclusively to relate to that subject. There are no words in the act repealing laws inconsistent therewith, and the legislature has not therefore, by anything in the amendment contained, authorized the conclusion that it was designed to repeal the act of 1877 restricting the jurisdiction of justices of the district courts to cases in which the premises were situated within their respective districts.
It becomes our duty, therefore, to declare that of the proceedings which this writ has brought up for review the justice had no jurisdiction.
The writ should be sustained and the proceedings reversed.